Citation Nr: 0316023	
Decision Date: 07/15/03    Archive Date: 07/22/03

DOCKET NO.  99-21 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for recurring abdominal 
pain.

4.  Entitlement to service connection for sleep apnea.


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from January 1951 to October 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California which denied service connection for 
chronic sinusitis, sleep apnea also claimed as chronic 
snoring and insomnia, a spinal fracture also claimed as 
chronic low back pain, and recurring abdominal pain.  The 
Board has rephrased the issue of entitlement to service 
connection for a spinal fracture, also claimed as chronic low 
back pain, as one of entitlement to service connection for a 
back disorder.  Also denied in the June 1998 rating decision 
was entitlement to service connection for a right hip 
condition.  The veteran's June 1999 notice of disagreement 
did not refer to the right hip condition and therefore this 
issue is not on appeal.  See 38 U.S.C.A. § 7105(b)(1)(West 
2002); 38 C.F.R. § 20.302(a)(2002) (The notice of 
disagreement must identify the specific determinations with 
which the claimant disagrees); See also 38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. § 20.200 (2002) (Appellate review is 
initiated by a notice of disagreement and completed by a 
substantive appeal, VA Form 9, filed after a statement of the 
case is furnished to the appellant).  

The veteran requested a travel Board hearing in his 
substantive appeal.  A hearing was scheduled in July 2002.  
One day prior to the scheduled hearing he submitted a 
statement that he was unable to appear and requested that the 
hearing be rescheduled.  In August 2002, the RO wrote the 
veteran asking that he show good cause why the hearing should 
be rescheduled, examples of which were illness, 
hospitalization or unavailability of a witness.  See 
38 C.F.R. § 20.704(d).  The veteran did not respond, and his 
request was denied.  His appeal was returned to the Board.  

In the rating decision on appeal, as well as the statement of 
the case, the RO denied the veteran's claims because they 
were not well grounded, a standard no longer in effect.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  While the RO initially 
denied the veteran's claims as not well grounded, the veteran 
was subsequently informed of VCAA and it is apparent the RO 
considered all of the relevant evidence of record and all of 
the applicable law and regulations when it adjudicated the 
claim below, and the Board will do the same. As such, there 
has been no prejudice to the claimant that would warrant a 
remand, and the claimant's procedural rights have not been 
abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The issue of entitlement to service connection for sinusitis 
will be discussed in the REMAND section below.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence possible for 
the equitable disposition of the veteran's appeal. 

2.  The veteran's injury to his coccyx in service was acute 
and transitory and completely resolved at separation.

3.  The competent medical evidence does not show the presence 
of a back disorder or relate the veteran's back complaints to 
active service or any incident of service.

4.  An abdominal disorder is not shown during service, and 
competent medical evidence does not relate the veteran's 
currently diagnosed gastroespohageal reflux disease or any 
other abdominal complaints to active service or any incident 
of service.

5.  Sleep apnea is not shown during service, and competent 
medical evidence does not relate any sleeping disorder to 
active service or any incident of service.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in service.  38 U.S.C.A. 
§§ 1110, 5107, 38 C.F.R. § 3.303 (2002).

2.  Recurring abdominal pain was not incurred in service.  38 
U.S.C.A. §§ 1110, 5107, 38 C.F.R. § 3.303 (2002).

3.  Sleep apnea was not incurred in service.  38 U.S.C.A. 
§§ 1110, 5107, 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran claims that during his service on a ship in the 
Navy, he fell one complete deck onto a vertical metal 
railing, landing on his tail bone with his full body weight.  
He claims that he has had back pain ever since this injury.  
He also claims that he broke his nose in service, had 
corrective surgery soon thereafter, and ever since then has 
had chronic sinusitis, snoring, breathing difficulty, 
insomnia and tiredness as well as apnea at high altitude.  

On examination at entry into service in January 1951, the 
veteran's spine, respiratory system, mouth, nose and throat, 
abdomen and pelvis were noted as normal.  Sick call treatment 
records show that he was treated in February 1952 for 
complaints of sore throat.  In April 1952, the veteran fell 
on his coccyx.  There was no fracture to palpation and he was 
returned to duty.  In October 1953, the veteran was treated 
twice for complaints of cold and sore throat.  In November 
1953, he sustained a simple fracture to his nasal septum.  A 
closed reduction of the fracture was performed and he was 
returned to duty.  He was treated again for cold and sore 
throat in January 1954.  Examination at separation in October 
1954 noted normal nose, sinuses, lungs and chest, abdomen and 
viscera, and spine.

Private records of treatment from Dr. J. Killeen were 
obtained.  These show a complaint in April 1989 of right hip 
pain with findings of pain on palpation and manipulation of 
the right sacroiliac and right lumbosacral areas.  The 
assessment was right sacroiliac strain.

Kaiser emergency department records show that the veteran 
sustained an injury in March 1996 when he was walking down 
his hallway in the dark and stumbled falling down some 
stairs.  He denied any head trauma, neck pain or loss of 
consciousness.  X-ray examination showed that he sustained a 
radial head fracture.  

Private records of a massage therapist, J. Moore, were 
obtained.  These show treatment from March 1996 to May 1996 
for therapeutic massage to promote relief of a coccyx injury.  
Therapist Moore also wrote in a March 1998 statement that the 
veteran came to him for hypnotherapy and massage relating to 
a coccyx injury in the Navy but after six sessions, he was 
still in pain and sought relief elsewhere.

In August 1997, the veteran underwent a physical examination 
through Kaiser.  His general appearance was obese.  
Examination of the back was normal, his abdomen was obese.

In December 1997, the veteran was afforded a VA respiratory 
diseases examination.  He stated that he had trouble 
breathing at night, had insomnia, snored loud, and had apnea 
at high altitude.  He stated that he started having breathing 
problems after his nose was broken in the Navy.  He said he 
also had sinus trouble.  He also stated that he had 
heartburn, reflux, and took an antacid.  On physical 
examination, the examiner noted that the veteran had 
difficulty breathing out of his left nostril and the septum 
was deviated to the left.  The examiner noted that the 
abdomen was soft with no masses, the organs were palpable and 
bowel sounds were present.  The diagnoses included chronic 
bronchitis with asthma-like disorder secondary to chronic 
sinusitis, and gastroespohageal reflux disease giving him his 
bronchitis and asthma-like problem. 

On VA examination of the nose and sinus in December 1997, the 
veteran noted his history of nasal fracture in service.  He 
related that he was subsequently operated on approximately 10 
years ago having undergone a septorhinoplasty for primary 
left-sided nasal obstruction.  The examiner noted that the 
veteran reported symptoms consistent with sinusitis 
approximately one time per week.  He also reported chronic 
snoring with reported witnessed apneic events only at high 
altitudes.  He denied any excessive daytime sleepiness.  The 
diagnoses were:

1.	Persistent left-sided nasal obstruction, status post 
septorhinoplasty for traumatic nasal deformity.  
There is evidence of an anterior septal deviation, 
which may contribute partially to these symptoms.
2.	Possible chronic sinusitis, which may be contributing 
to the veteran's persistent nasal obstruction.

VCAA - The Duty to Inform and Assist

The Board notes that during the pendency of this appeal, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The Act is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and any representative of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).

The VA has promulgated revised regulations to implement 
these changes in the law. See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  

In this case, the veteran was informed of the provisions of 
the VCAA in a May 2001 letter to the veteran.  The Board 
finds that he has been provided adequate notice as to the 
evidence needed to substantiate his claim for service 
connection for a back disorder, recurring abdominal pain, 
and sleep apnea.  The Board concludes the discussions in the 
June 1998 rating decision and the August 1999 statement of 
the case (SOC), and letters sent to the appellant informed 
him of the information and evidence needed to substantiate 
the claims and complied with the VA's notification 
requirements.  VA must also inform the veteran which 
evidence VA will seek to provide and which evidence the 
veteran is to provide.  Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  This was accomplished in the January 
2002 letter to the veteran.  The Board concludes that VA has 
complied with all notification requirements.  

The Board also finds that VA has made all reasonable 
attempts to develop the relevant facts and obtain the 
evidence necessary for equitable resolution of the issues on 
appeal.  VA examinations were provided the veteran in 
December 1997.  Although the veteran has questioned why he 
has not been given a VA examination of his back, an 
examination is only warranted where one is necessary to 
decide the claim.  38 C.F.R. § 3.159.  In this case there is 
sufficient evidence, including an August 1997 private 
physical examination, to decide the claim.  The RO has 
obtained all available and identified postservice medical 
records of treatment.  In this regard, the Board notes that 
the veteran indicated postservice treatment by Drs. Sheets 
and Botterman.  However, he indicated that these doctors 
were deceased and did not provide addresses for obtaining 
these records.  Also, while records of treatment from Dr. 
Smith were requested, his office replied that there were no 
such records available.  Records of M. Castillo, RN, were 
requested; however, there was no reply to the inquiry sent 
by VA to the address indicated by the veteran.  VA also 
sought to obtain the records of Dr. R. Redmond; however, the 
letter sent by the RO to the address provided by the veteran 
was returned as undeliverable.  As such, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the appellant's claims.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  

Legal Criteria - Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Analysis

As an initial matter, the Board notes that it is not alleged 
nor does the evidence show that the veteran engaged in combat 
with the enemy, although he did serve during a period of war.  
As such, the provisions of 38 U.S.C.A. § 1154(b) regarding 
the evidence required for combat veterans is not for 
application.

The Board finds that service connection is not warranted for 
either a back disorder, recurring abdominal pain, or sleep 
apnea.  As for the back disorder, while the service medical 
records show that the veteran sustained an injury to his 
coccyx in service, the sick call report also shows that there 
was no fracture and he was immediately returned to duty.  He 
was not subsequently treated for any back problems in service 
and examination at separation noted a normal spine.  The 
earliest postservice record of treatment for a back disorder 
is in March 1996, over 40 years following the veteran's 
separation from active service.  Therefore, there is no 
continuity of symptomatology following service to support a 
finding of chronicity.  This is too remote from active 
service more than four decades earlier to be causally linked.  
Moreover, none of the medical evidence links any back 
disorder to active service.  Although the massage therapist 
noted that the veteran was being treated for an injury to his 
coccyx in service, this is merely information related by the 
veteran and not competent evidence of when any back disorder 
was incurred.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (Evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute "competent 
medical evidence"...[and] a bare transcription of a lay 
history is not transformed into "competent medical evidence" 
merely because the transcriber happens to be a medical 
professional).  The Board therefore concludes that the 
injury in service to the veteran's coccyx was acute and 
transitory and completely resolved on separation.

Moreover, the results of the August 1997 Kaiser examination 
showed that the veteran had a normal back and he has never 
been diagnosed with any back disorder.  In April 1989, he was 
treated for complaints of right hip pain with pain on 
palpation and manipulation of the right sacroiliac and right 
lumbosacral area; however, the only assessment given was of 
right sacroiliac pain.  Although the massage therapist in 
March 1998 noted that the veteran was being treated for 
complaints of back pain, he did not render a diagnosis, nor 
is it shown that he possesses the required medical training 
to diagnose a back disorder.  The only competent medical 
evidence pertaining to his back is the August 1997 Kaiser 
examination which showed that his back was normal.  Without 
evidence of a current disability, there is nothing to service 
connect.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110, 1131 (West 1991); see Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that Secretary's and Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Caluza v. Brown, 7 Vet. App. 498, 505 
(1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).  

As for the veteran's recurrent abdominal pain, the service 
medical records do not show any complaints or treatment for 
abdominal pain.  The earliest complaint of any abdominal pain 
is on VA respiratory examination in December 1997 when he 
told the examiner that he had heartburn, reflux, and took an 
antacid.  He was diagnosed with gastroespohageal reflux 
disease.  Also there is no medical evidence linking any 
current abdominal problems, including his diagnosis of 
gastroespohageal reflux disease, with active service.  With 
no evidence of abdominal problems in service or in the 40 
years following service, service connection is not warranted 
for abdominal pain.  

As for the veteran's sleep apnea, the service medical records 
also do not show any complaints or treatment for sleeping 
problems.  The earliest complaint of any sleeping problem 
shown in the medical records is on VA respiratory examination 
in December 1997 when he complained that he had trouble 
breathing at night, had insomnia, snored loud, and had apnea 
at high altitude.  Further, on VA examination of the nose and 
sinuses, he repeated that he had chronic snoring with 
reported witnessed apneic events, but only at high altitudes.  
There is no provision in VA regulations for service 
connecting a disorder that only appears under extreme 
conditions, such as at high altitudes.  More importantly, 
even assuming that he currently has sleep apnea, the earliest 
complaint of any sleeping problem in the record is on VA 
respiratory examination in December 1997 and there is no 
medical evidence linking any current sleeping problem with 
active service.  With no evidence of a sleeping disorder in 
service, or in the 40 years following service, service 
connection is not warranted for sleep apnea.  

The Board has considered the veteran's statements regarding 
the diagnosis and etiology of his back disorder, abdominal 
pain, and sleep apnea, however, this is not competent 
evidence to show that he has these disorders and that they 
were incurred in service.  Competent lay evidence is defined 
as any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a layperson.  38 C.F.R § 
3.159(a)(1) (2002).  Further, competent medical evidence is 
defined as evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions.  38 C.F.R § 3.159(a)(2) 
(2002).  See also Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  It is not shown that the veteran possesses 
the requisite medical training to comment on the diagnosis 
and etiology of either a back disorder, recurring abdominal 
pain, or sleep apnea.

The preponderance of the evidence is against the claims for 
service connection for a back disorder and recurring 
abdominal pain, and sleep apnea.  Because there is no 
approximate balance of positive and negative evidence, the 
rule affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2002).


ORDER

Service connection for a back disorder is denied.

Service connection for recurring abdominal pain is denied.

Service connection for sleep apnea is denied.


REMAND

The veteran alleges that he has sinus problems that are 
ultimately the result of his nose being broken in service.  
On the December 1997 VA respiratory disorders examination, he 
was diagnosed with chronic bronchitis with asthma-like 
disorder secondary to chronic sinusitis.  In the December 
1997 VA examination of the nose and sinus, the examiner noted 
that the veteran reported symptoms consistent with sinusitis 
approximately one time per week.  The diagnoses included 
possible chronic sinusitis.  The Board is unable to determine 
from the medical evidence (1) whether the veteran has 
sinusitis, and (2) whether it is related to his residuals of 
a broken nose.  In the rating decision on appeal, the veteran 
was service connected for deviated nasal septum, status post 
nasal fracture, status post reduction.  As such, he may be 
service connected for sinusitis on a secondary basis if it is 
shown to be caused by his service-connected broken nose 
residuals.  See 38 C.F.R. § 3.310 (secondary service 
connection).  As this more accurately reflects the veteran's 
claim, and this has not been considered either by the RO or 
in a medical opinion on VA examination, the Board feels that 
another medical examination is warranted to determine if 
there is any link between any diagnosis of sinusitis and his 
service-connected broken nose residuals.

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded a VA 
examination to determine whether he has 
sinusitis and whether it is related to 
service.  The claims folder must be made 
available to the examiner for review 
prior to the examination.  The examiner 
should state whether the veteran has 
sinusitis, and if so should provide an 
opinion on whether it is at least as 
likely as not that it is related to his 
service-connected deviated nasal septum, 
status post nasal fracture, status post 
reduction.

2.  The RO should readjudicate the claim 
for service connection for sinusitis to 
include consideration of the claim on a 
secondary basis.  If any claim for 
benefits remains denied, the RO should 
prepare a supplemental statement of the 
case.  Thereafter this claim should be 
forwarded to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



